Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-10 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ukishima (US 20080210546) in view of Kim (US 5833815).
As to claim 1, Ukishima discloses a substrate processing method of an apparatus including:
At least two targets with respective moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b); and
Reciprocating the magnets at different phases with each other (paragraph 81; figures 2-3: showing relative locations of magnets during movement).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (Kim at abstract).
	As to claim 3, Ukishima discloses a reciprocation movement which necessarily requires movement in a first direction, stopping, movement in a second direction, stopping, etc.  To reciprocate an object necessarily requires variations in speed as moving in the opposite direction to obtain reciprocation requires a decrease in speed, stopping, and increasing in speed to move again. 
	As to claim 5, Ukishima discloses a reciprocation movement which necessarily requires movement in a first direction, stopping, movement in a second direction, stopping, etc.  To reciprocate an object necessarily requires variations in speed as moving in the opposite direction to obtain reciprocation requires a decrease in speed, stopping, and increasing in speed to move again.  Therefore there is necessarily a lower speed near the stopping point (end portion of reciprocation), as this stopping point by definition has at least a moment of zero speed. 

As to claims 7 and 9-10, Ukishima discloses a substrate processing apparatus comprising:
Targets with moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement and a controller to perform the method of claim 1, 9 or 10.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 33 of magnets 32).  Kim also discloses knowledge in the art of using a controller connected to the magnets to obtain the desired movement (figure 1: phase controller 45; col 7 lines 45-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (kim at abstract).


Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ukishima (US 20080210546) in view of Kim (US 5833815) and Kim ’625 (US 20070057625).
As to claim 2, Ukishima discloses a substrate processing method comprising:
Targets with moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 33 of magnets 32).


Ukishima, while disclosing movement of a substrate laterally across a facing target deposition system, is silent as to repeated reciprocation of the substrate.
Kim’625 a sputter deposition method in which a substrate is translated past targets with associated magnetron units (abstract; figure 2).  Kim’625 also disclsoes knowledge in the art of using either translational movement or reciprocating movement for the substrate to obtain multiple layers from each deposition source (paragraphs 34 and 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reciprocal substrate movement steps, as disclosed by Kim’625, in the method of Ukishima, because this allows for longer deposition times or deposition of multiple layers (Kim’625 at paragraph 34).

	As to the claim limitation of a phase of the magnet being different for each step [of substrate movement], this limitation is believed to be met by the combination of Ukishima and Kim’625 for two reasons.
	Ukishima, as discussed above, discloses reciprocal movement of the magnets while Kim’625 discloses reciprocal movement steps of the substrate movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	 
As to claim 4, Ukishima discloses a reciprocation movement which necessarily requires movement in a first direction, stopping, movement in a second direction, stopping, etc.  To reciprocate an object necessarily requires variations in speed as moving in the opposite direction to obtain reciprocation requires a decrease in speed, stopping, and increasing in speed to move again.
As to claim 6, Ukishima discloses a reciprocation movement which necessarily requires movement in a first direction, stopping, movement in a second direction, stopping, etc.  To reciprocate an object necessarily requires variations in speed as moving in the opposite direction to obtain reciprocation requires a decrease in speed, stopping, and increasing in 

As to claim 8, Ukishima discloses a substrate processing apparatus comprising:
Targets with moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement and a controller to perform the method of claim 2.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (Kim at abstract).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON BERMAN/Primary Examiner, Art Unit 1794